--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.13






AGREEMENT APPOINTING AGENT FOR SALE OF ASSETS


AGREEMENT made April 15, 2009 between Atlas Mining Company (the “Owner”) and
AAMCOR LLC (the “Broker”).


1. Sale of Specified Assets. The Owner hereby sells, and Broker hereby
purchases, the Assets listed as Items 1, 4, 23, 29 and 55 (Kubota Excavator w/
extra bucket, Atlas Copco U6 Drill with Jaw Kit and Pump, 3 ½ yd Wagner Loader,
Helios Jumbo Drill and KDS) as listed in Exhibit A attached hereto (the “Sold
Assets”) for $300,000, $200,000 of which will be paid by Broker to Owner in cash
on the date hereof and $100,000 of which will be paid by Broker to Owner in cash
within 14 days of the date hereof. The Broker agrees to immediately attempt to
resell all of the Sold Assets and any proceeds above the individual purchase
price (the Auction Price for such items on Exhibit A) will be split evenly until
all items are resold.  Broker will deliver to Owner, within 3 days of such
resale, one half of such excess.


2. Employment. The Owner hereby engages the Broker to sell the other assets
listed on Exhibit A attached hereto (the “Broker Assets”) on the terms set forth
herein.
Collectively, the Sold Assets and the Broker Assets are referred to as the
“Assets”).


3. Exclusive Agency. The Owner hereby grants to the Broker the sole and
exclusive right to sell the Broker Assets and to resell the Sold Assets for a
period of 180 days from the date of this Agreement. This Agreement may be
extended following the end of such period upon the mutual agreement of the
parties. The parties agree to confer in good faith prior to the end of such
period (without being bound), to discuss the extension of this Agreement as to
the sale of any remaining unsold Broker Assets.


4. Terms of Sale. Broker shall use its reasonable best efforts to sell the
Broker Assets at the best price and to resell the Sold Assets at the best price.
During the exclusive period, the Broker will be the sole sales agent and will be
responsible to use his reasonable best efforts to sell the Broker Assets and to
resell the Sold Assets  at a price within his discretion, subject to the next to
last sentence of this paragraph 4 at to the Broker Assets.   The Broker will
make the final decision as to the purchaser of the said Sold Assets and Broker
Assets, which is to be in the best interest of both parties value. The Broker
shall not, however, sell any Broker Asset at a price below the minimum price for
such Broker Asset reflected on Exhibit A, unless it is agreed upon, in writing
by both parties.  The minimum amount will be the Auction Price as listed on the
Exhibit A.

 
 

--------------------------------------------------------------------------------

 







Exhibit A is attached and is an integral part of this contract.  The final list
will be signed at the same time as the Contract is signed, both parties shall
sign the Exhibit A (all pages) and this will become the Asset list with minimum
pricing.


5. Assets. Owner warrants that it has good and marketable title to each of the
Assets listed on Exhibit A, free and clear of all title defects, security
interests, pledges, options, claims, liens, encumbrances. The Assets, to Owner’s
knowledge, are in good operating condition and repair, reasonable wear and tear
excepted.  Vehicle titles will be sent to Broker so vehicles can be sold
promptly. Any other warranty is expressly disclaimed.


6. Access to Equipment. Owner shall afford Broker reasonable access to the
Assets so that Broker may pick up the Sold and Broker Assets and sell Broker
Assets and deliver Broker Assets to the buyers. As between Owner and Broker, all
costs of such removal and delivery shall be borne by Broker. Notwithstanding
anything to the contrary herein, Owner shall retain ownership of any Broker
Asset until such Broker Asset is sold pursuant to the terms hereof. Broker shall
maintain any Broker and Sold  Assets removed from Owner’s premises in a safe
facility and take use due care to safeguard such Broker Assets and Sold Assets,
including during their transportation from or to Owner’s premises.


7. Proceeds of Sales/Procedures.  Proceeds of sales of the Broker Assets and of
resale of Sold Assets (over the Auction Price on Exhibit A for such Sold Assets)
shall be divided equally between Owner and Broker and Broker shall pay Owner
Owner’s share of all future sale proceeds within 3 days of Broker receiving
payment from a buyer. Any federal tax, if any, on the sale of the Broker Assets
and on the sale to Broker of the Sold Assets shall be borne by Owner. Broker’s
share of federal taxes on resale of Sold Assets shall be borne by Broker. It is
understood that any transportation costs that are separately billed to and
reimbursed by a buyer shall not be deemed to be proceeds of sales hereunder
(thus, if Broker pays transportation costs and bills those costs separately to a
buyer and buyer reimburses Broker, the reimbursed amount is not considered sales
proceeds). Proceeds of sales hereunder shall not include sales or transfer taxes
paid by a buyer to Broker which Broker or Owner are required to forward to
governmental agencies. If Broker is responsible for paying such taxes, Broker
shall pay such amounts to the applicable taxing authority. If Owner is
responsible for paying such taxes, Broker shall forward such taxes to Owner.
Broker will report to Owner all Broker Asset sales and of resale of Sold Assets
as they occur and will provide Owner copies of the sale contract and other
paperwork from the purchaser. Broker will provide Owner an updated list of
Assets every Monday morning, with the sold Assets deleted therefrom, and listing
any pending sales and potential identified sales. Broker will provide Owner the
quote number on each piece of equipment quoted from the Asset list. The monies
payable to Broker under this

 
 

--------------------------------------------------------------------------------

 







Paragraph 7 will be the sole compensation payable to Broker
hereunder.   [deleted area handled above]. Broker will be responsible for all
advertising and costs associated with the sale or resale of the Assets,
including site visits with customers. Broker will be responsible for the load in
and load out of the Assets and the transportation of the Assets off Owner’s
premises and to sale premises or buyer premises and back to Owner’s
premises.  All paperwork in connection with a sale will be filled out by Broker
and will be placed in a project file according to the Broker project number as
stated on Exhibit A, which may be reviewed by Atlas upon reasonable notice. When
an Broker Asset is sold all documentation associated with the file will be
returned by Broker to Owner prior to deletion of the asset from the list of
Broker Assets.


8. Term. This Agreement shall continue until 180 days from the date hereof,
provided that the agreement to attempt to resell Sold Assets shall continue with
respect to each such Sold Asset until such Asset is resold by Broker or such
resale is unfeasible by reasons outside the control of Broker. If this Agreement
is not extended as provided in Paragraph 3 above, at such time Broker shall
return any of the Broker Assets held by Broker to Owner’s facility at Dragon
Mine, Eureka, Utah at Broker’s cost.


9. No Employment Contract. Nothing contained herein shall be construed to
constitute Broker as a partner, employee, or agent of the Owner.


10. Notices. All Notices under this Agreement shall be in writing and delivered
personally or mailed by certified mail return receipt requested.


11.2. Communication  All communication between Broker and Owner which changes
price or terms of this contract shall be confirmed by fax, email or other means
of communication that can be documented and placed in a general correspondence
or item file.


12. No Waiver. No delay or failure by either party to exercise any right under
this Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that or any other right.


13. Headings. Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.


14. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Washington.


15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 
 

--------------------------------------------------------------------------------

 







16. Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of each of the parties and their respective successors and
assigns, provided Broker may not assign this Agreement without Owner’s consent.





 
ATLAS MINING COMPANY
     
By: /s/ Andre Zeitoun
 
Its:  Chief Executive Officer
         
AAMCOR LLC
 
By:
 
Its
                   




 
 

--------------------------------------------------------------------------------

 
